1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     DAVID O. HOOPER,                                    Case No. 3:19-cv-00612-MMD-WGC

7                                    Petitioner,                         ORDER
             v.
8

9     NEVADA, STATE OF,

10                                Respondent.

11

12          The Court dismissed Petitioner’s habeas corpus petition as improperly

13   commenced, delusional and frivolous, and judgment was entered. (ECF Nos. 3, 5.)

14   Petitioner has now filed a motion for reconsideration. (ECF No. 8.)

15          Rule 60(b) entitles the moving party to relief from judgment on several grounds,

16   including the catch-all category “any other reason justifying relief from the operation of the

17   judgment.” FED. R. CIV. P. 60(b)(6).

18          While not entirely clear, Petitioner appears to complain about the prison’s alleged

19   delay in processing his application to proceed in forma pauperis. Petitioner asserts that

20   the alleged delaying tactics are designed to render his July 2018 default judgment for 30

21   million dollars void. Petitioner has presented no basis for relief. It is therefore ordered that

22   Petitioner’s motion for reconsideration (ECF No. 8) is denied.

23          Reasonable jurists would not find this conclusion to be debatable or wrong.

24   Accordingly, it is further ordered that a certificate of appealability is denied.

25          DATED THIS 8th day of November 2019.

26

27
                                                   MIRANDA M. DU
28                                                 CHIEF UNITED STATES DISTRICT JUDGE
